DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Karhanek, et al. application filed with the Office on 30 September 2019.

Claims 1-12, 14, 16, 18 and 20-24 are currently pending and have been fully considered.

The present application is being examined under the pre-AIA  first to invent provisions. 

The preliminary amendment filed on 27 February 2020, is acknowledged and has been entered.

Priority
The present application is a continuation of U.S. Patent Application No. 16/298,232, filed on March 11, 2019, which is a continuation of U.S. Patent Application No. 15/697,289 filed September 6, 2017, which is a continuation of U.S. Patent Application No. 14/603,134 filed January 22, 2015, which is a continuation of U.S. Patent Application No. 12/435,056 filed May 4, 2009, which claims priority from U.S. Provisional Patent Application No. 61/126,644, filed May 5, 2008  Therefore, the instant claim have an effective filing date of 5 May 2008.

Information Disclosure Statement
The information disclosure statement (IDS) submitted regarding the present application filed on 27 February 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.

The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references listed in the instant specification have been cited by the examiner on form PTO-892 or are listed on an IDS submitted by the Applicant, they have not been considered.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 110, as shown in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Claim Interpretation
It is recognized that, where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim (MPEP 2111.01(IV)(A)).  The instant written description includes such explicit definitions, in paragraphs [0031] – [0044] as filed.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal 

Claims 20-24 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 of prior U.S. Patent No. 9,766,204. This is a statutory double patenting rejection.

Claims 1-12, 14, 16, 18 and 20-24 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of the same respective claims of copending Application No. 16/298,232 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12, 14, 16, 18 and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 25-29 of U.S. Patent No. 8,940,142. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claim limitations recited in instant claim 1 are taught in patent claim 1; all limitations in instant claims 2-4 and 6-12, 14, 16 and 18 are verbatim recited in patent claims 2-4 and 6-12, 14, 16 and 18; the limitations of instant claim 5 are taught by patent claimed 5, and that a plurality of nanopipettes would be prima facie obvious to one of ordinary skill in the art as it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04(VI)(B)); all limitations of instant claim 20 are taught by the recited limitations in patent claims 1 and 25; and all limitations in instant claims 21-24 are verbatim recited in patent claims 26-29.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over a US Patent Application Publication to Martin, et al. (US 2008/0025875 A1; hereinafter, “Martin”) in view of a published paper by Karhanek, et al. (“Single DNA Molecule Detection Using Nanopipettes and Nanoparticles”, Nano Letters, 5(2): p. 403-407, Feb 2005; hereinafter, “Karhanek”).

Regarding claims 1 and 7, Martin discloses a device for specific detection of one or more analytes in a sample containing electrolyte, comprising:
conical nanochannels or nanopores (figure 2) formed in a membrane made of glass or quartz [0070] with a nanoscale opening between an interior of the nanopores and an external area for contacting the sample (figures 3a-3b), said nanopores having a hollow structure (figures 2, 3a-3b) defining an internal volume communicating with the sample ([0021], the interior of the nanopores is functionalized for binding the analytes; therefore, the internal volume of the nanopores communicate with the sample) and said nanoscale opening of between 10 and 100 nm in diameter [0078-0079] and constructed so that ionic current can be detectibly reduced ([0137], the detected current is reduced) when the tip is blocked by specific binding of analyte in the sample to a peptide analyte 
a peptide analyte binding molecule [0122] specifically binding to the analyte in the sample and chemically attached to the nanopores through a polymeric coating on the surface of the hollow structure ([0094-0095], the nanopores comprises polymeric linings on the surface and the polymer lining are functionalized to have hydroxyl terminus, which is used for attaching peptide analyte binding molecule according to paragraph [0090]; additionally, paragraph [0092] discloses "another advantage to lining the nanochannel(s) of the invention is that the lining material maybe more receptive to methods for attaching molecular recognition agents to the nanochannel(s) than the membrane", which clearly shows that the molecular recognition agents or the claimed peptide analyte binding molecules are attached to the nanopores via the polymeric lining material); additionally, Martin recognizes blockage of the nanochannel will alter the transmembrane ion current ([00178]) and that binding by the analyte to the recognition molecule will result in such blockage ([0153]);
a first electrode, arranged to be in contact with electrolyte in the interior of the nanopipette (Figure 3b, the electrode situated on the left side of the nanopipette) and further arranged to be connected to a current detecting circuit (Figure 3b), which can detect ionic current through the nanoscale openings (see as evidence, e.g., Figure 9); and a second electrode, arranged to be in contact with the electrolyte (Figure 3b, the electrode on the right side of the nanopipette), 
Although Martin discloses the membrane is made of quarts or glass material as required for the nanopipette of current claim, Martin is silent regarding the disclosure of a quartz or glass capillary nanopipette having a tip and the first electrode connected to an amplifier input in a current detecting circuit.
However, Karhanek discloses an apparatus for detecting DNA molecule (Title) like that of Martin (Abstract); wherein the apparatus of Karhanek comprises quartz or glass capillary nanopipettes (Abstract) having conical shape (Figure 3) like that of the nanopores of Martin (Figures 2, 3a-3b). Karhanek discloses the nanopipettes are superior to nanopores because the glass capillary can withstand considerable longitudinal hydraulic pressure necessary to wet the channel, the fabrication of nanopipette requires a relatively inexpensive laser puller and a one-step fabrication process while providing a wide range of new detection techniques for various molecules due to faster turn around and further functionalization (column 1 page 403). Additionally, Karhanek discloses the first electrode in contact with the electrolyte in the interior of the nanopipette is connected to the amplifier of the current detecting circuit (figure 3, column 2 page 404), said amplifier would reasonably be expected to be capable of applying an 
At the time of the present invention, one with ordinary skill in the art would have found it obvious to modify the device of Martin by replacing the quartz or glass membrane having nanopores with the glass or quartz capillary nanopipettes and connecting the first electrode to an amplifier input in a current detecting circuit as disclosed by Karhanek because the glass or quartz capillary nanopipettes can withstand considerable longitudinal hydraulic pressure necessary to wet the channel, the fabrication of nanopipette requires a relatively inexpensive laser puller and a one-step fabrication process while providing a wide range of new detection techniques for various molecules due to faster turn around and further functionalization (Karhanek, column 2 page 403) and the amplifier amplifies the detected current by the first electrode (figure 3 and column 2 on page 404 of Karhanek). Additionally, substituting the known detecting circuit having the amplifier of Karhanek for the known detecting circuit of Martin in order to obtain the predictable result of detecting the blockade ion current due to the blockage of the nanopipette tip by the analyte is a matter of obviousness (MPEP 2143(B)).

Regarding claims 2-3, Karhanek discloses the current detector circuit is Axopatch 200B amplifier connected to Axon Digidata 1320A digitizer as that of current application ( [0077-0078]); therefore, the detector circuit of Karhanek is structurally capable of acting as a voltage clamp in response to an alternating 

Regarding claim 4, please see Figure 3 of Karhanek.

Regarding claim 5, in Figures 2D-2F, Martin discloses a plurality of nanopores in a single external bath (Figure 3A), different nanopores having different functionalities ([0036], Martin discloses the nanopores are used for measuring multitude of various analytes; furthermore, Martin discloses a multitude of different molecule recognizing agents [0122]; therefore, Martin implicitly discloses that different nanopores are structurally capable of having different molecule recognizing agents for detecting different analytes or different functionalities). In the modified device of Martin as discussed above in the rejection of claim 1 where the nanopores are replaced by the nanopipettes, the 
As to the limitation of a plurality of nanopipettes, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04(IV)(B)).

Regarding claim 14, Martin discloses the peptide binding molecule is antibodies polypeptide [0122].

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin in view of Karhanek as applied to claim 1 above, and further in view of a US Patent to Wu, et al. (US 5,985,121; hereinafter, “Wu”).

Regarding claim 6, Martin and Karhanek are silent regarding a filter material preventing analyte flow between the electrodes but permitting ionic current between the electrodes.
However, Wu discloses an electrophoresis apparatus comprises two electrolyte reservoirs separated by a semipermeable membrane that prevents analyte from passing between the reservoirs but allows electrolyte to pass in between (page 10, lines 38-49) to maintain electrical communication between the reservoirs (page 6,lines 8-19, the movement of ions between the reservoirs maintains the electrical communication between the reservoirs).
.

Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin in view of Karhanek as applied to claim 1 above, and further in view of a US Patent Application Publication to Shastri, et al. (US 2066/0083781 A1; hereinafter, “Shastri”).

Regarding claim 8 and 9, Martin and Karhanek are silent regarding a layer of polyacrylic acid bonded to the poly-I-lysine layer bonded to surface of the hollow structure of the nanopipette.
However, Shastri discloses functionalizing a substrate with more than one functionalization layers [0113]; wherein, each successive functionalization layer is selected to be complementary to the previous functionalization layer [0116].  For example, the first functionalization layer comprises a negatively charged polymer and the second polymer layer comprises a positively charged polymer [0118]; the negatively charged polymer is poly(acrylic acid) and the positively charged polymer is poly-I-lysine (Table 1 ).
At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the nanopipette device of Martin in view of Karhanek .

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin in view of Harhanek as applied to claim 1 above, and further in view of a US Patent Application Publication to Anderson, et al. (US 2002/0015952 A1; hereinafter, “Anderson”).

Regarding claim 10, Martin discloses the molecular recognition agents or the claimed peptide analyte binding molecule are covalently attached to functionalized nanochannels via functional groups introduced by functionalization of the surface ([0123]) and the polymeric lining material is for binding the molecular recognition agents ([0092]) via functionalization ([0095]). Therefore, Martin already implicitly discloses covalently attaching the molecular binding 
Martin and Karhanek are silent regarding the peptide analyte binding molecule is chemically attached to the nanopipette through binding to a protein comprising protein A.
However, Anderson discloses the device comprises polymerizing materials that adhere to the tubing walls ([0023]) and the protein A is immobilized to bind specifically to immunoglobulins, which in turn binds to specific analytes [0122]. Therefore, Anderson implicitly discloses the protein A binds to the polymer material adhering to the tubing walls.
At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the nanopipette device of Martin and Karhanek by utilizing protein A, binding to the polymer material on the tubing walls, for binding immunoglobulins as disclosed by Anderson because protein A provides strong and specific binding to the immunoglobulins (Anderson, [0122]).

Regarding claim 11, please see the rejection of claim 5 above.  Additionally, Martin teaches that the molecular recognition element of the disclosed invention may be an antibody ([0125]).

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin in view of Karhanek and Anderson as applied to claim 10 above, and further in view of Wu.

Regarding claim 12, Martin, Karhanek and Anderson are silent regarding a filter material preventing analyte flow between the electrodes but permitting ionic current between the electrodes.
However, Wu discloses an electrophoresis apparatus comprises two electrolyte reservoirs separated by a semipermeable membrane that prevents analyte from passing between the reservoirs but allows electrolyte to pass in between (page 10, lines 38-49) to maintain electrical communication between the reservoirs (page 6, lines 8-19), the movement of ions between the reservoirs maintains the electrical communication between the reservoirs).
At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the nanopipette device of Martin with the semipermeable membrane or filter as disclosed by Wu because the semipermeable membrane would retain the analyte within the nanopipette (Wu, page 6, line 8-19 and page 10, line 38-49).

Claims 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin in view of Karhanek as applied to claim 1 above, and further in view of a US Patent Application Publication to Hafeman, et al. (US 2006/0219558 A1; hereinafter, “Hafeman”).


However, Hafeman discloses a device (Figure 2) comprises a well (4) having tapered lower section like that of Martin. Furthermore, a first electrode is situated within the well and is separated from a second electrode (70) via a gelled electrolyte (62) made of agarose ([0040]).
At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the nanopipette device of Martin with the agarose electrolyte material of Hafeman in the bath because the agarose electrolyte material physically isolate the first and second electrodes from one another while providing the required electrical connection (Hafeman, [0039]) as well as preventing leakage (Hafeman, [0040]).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin in view of Karhanek as applied to claim 1 above, and further in view of a US Patent Application Publication to Schneider, et al. (US 2006/0120961 A1; hereinafter, “Schneider”).

Regarding claim 18, Martin discloses using mercaptosuccinic acid for the introduction of the carboxylic functional group to the nanopipette ([0090]).  Martin and Karhanek are silent regarding the N-hydroxysuccinimide coupling agent for attaching the peptide binding molecule to the nanopipette.

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Martin by substituting the known mercaptosuccinic acid for the N-hydroxysuccinimide esters of Schneider because substituting the known mercaptosuccinic acid for the known N-hydroxysuccinimide esters in order to obtain the predictable result of introducing the carboxyl functional group to an apparatus is a matter of obviousness (MPEP 2143(B)).

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf

https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
28 January 2021